UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20506
                         USDC No. H-98-CV-944


M.R. MIKKILINENI ET AL.,

                                      Plaintiffs,

M.R. MIKKILINENI,

                                      Plaintiff-Appellant,

versus

CITY OF HOUSTON; DENNIS LLOYD RUSSEL
MAI; PHILIP BERNARD; ROGER BOULET,
SECRETARY OF LABOR; JUAN PADRON;
HAROLD DARK; JOHN LAWSON,

                                      Defendants-Appellees.

                         --------------------

          Appeal from the United States District Court
               for the Southern District of Texas

                         --------------------

                           November 30, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     M.R. Mikkilineni seeks to appeal in forma pauperis (IFP) the

district court’s dismissal of his complaint.    Mikkilineni has

failed to comply with this court’s May 19, 1999, order to pay a

$105 sanction.   On July 12, 1999, this court ordered that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20506
                                 - 2 -

Mikkilineni was prohibited from filing “any civil appeal or other



civil filing in this court unless he obtains written permission

to do so from a judge of this court” until he pays the $105

sanction.   Mikkilineni has not paid the $105 sanction, and he has

not requested leave to file the instant IFP motion.      Accordingly,

Mikkilineni’s appeal is DISMISSED.    5TH CIR. R. 42.3.1.2.   The

clerk of this court is directed to return unfiled any submission

that is inconsistent with this order.       The appellees’ motion to

dismiss is DENIED as moot.

     APPEAL DISMISSED; APPELLEES’ MOTION TO DISMISS DENIED AS

MOOT.